IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                         United States Court of Appeals
                                                                  Fifth Circuit

                                No. 06-51334                     F I L E D
                              Summary Calendar                   August 24, 2007

                                                           Charles R. Fulbruge III
UNITED STATES OF AMERICA                                           Clerk

                                          Plaintiff-Appellee

v.

MANUEL PARRA-RAVELO, also known as Manuel Parra-Gavallos

                                          Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:06-CR-372


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Manuel Parra-Ravelo (Parra) appeals his guilty-plea conviction and
sentence for illegal reentry following deportation. The Government has moved
for summary affirmance. Alternatively, the Government seeks an extension of
time to file a brief.
      Parra asserts that his 46-month guideline sentence violates United States
v. Booker, 543 U.S. 220 (2005), and is unreasonable. The presumption of
reasonableness afforded a sentence within a properly calculated advisory

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51334

guideline range is consistent with Booker. See Rita v. United States, 127 S. Ct.
2456, 2462 (2007). The record reflects that the district court considered Parra’s
arguments, the recommendation of the presentence report, the applicable
guideline range, and the factors set forth in 18 U.S.C. § 3553(a). Because the
district court exercised its discretion to impose a sentence within a properly
calculated guideline range, the sentence is presumptively reasonable and we
may infer that the district court considered all the factors for a fair sentence set
forth in the Guidelines. See Rita, 127 S. Ct. at 2462-70; United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006); United States v. Mares, 402 F.3d 511, 520 (5th
Cir. 2005). Parra has not presented evidence to overcome the presumption of
reasonableness.    Further, the district court’s sentence was imposed with
sufficient consideration of the § 3553(a) factors and is not unreasonable. See
United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007).
      Finally, Parra challenges the constitutionality of the “felony” and
“aggravated felony” provisions of 8 U.S.C. § 1326(b)(1) and (2).               The
constitutionality of these provisions was upheld in Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998). Almendarez-Torres is binding precedent unless
overruled by the Supreme Court. Therefore, Parra’s argument is foreclosed by
precedent. United States v. Mendez-Villa, 346 F.3d 568, 570-571 (5th Cir. 2003).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative request for an extension of time is DENIED as
unnecessary, and the decision of the district court is AFFIRMED.




                                         2